Citation Nr: 0611230	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  98-15 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES


1.  Entitlement to service connection for residuals of injury 
to the fingers of the right hand.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to May 
1983.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California that denied service connection for 
hepatitis C and residuals of fractured fingers of right hand.  

In May 2004 the Board remanded the matter to the RO for the 
purpose of obtaining additional evidence and providing notice 
in accordance with the Veterans Claims Assistance Act.  As 
the requested development has been completed, no further 
action to ensure compliance with the remand directives is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
matter was subsequently returned to the Board for final 
appellate consideration.

In May 2002, the veteran testified at a Board hearing.  
However, the individual who conducted the hearing is no 
longer employed at the Board.  The veteran was advised of 
this development and offered an opportunity for another Board 
hearing, but in a March 2006 response he indicated that he 
did not want an additional hearing. 


FINDINGS OF FACT

1.  The veteran did not suffer an injury to the fingers of 
the veteran's right hand during his active duty service, and 
any current disability of the fingers of the right hand is 
not causally related to such service.  

2.  Hepatitis C was not manifested during the veteran's 
active duty service or for many years thereafter, nor is the  
veteran's currently diagnosed hepatitis C otherwise causally 
related to such service. 


CONCLUSIONS OF LAW

1.  Disability manifested by residuals of an injury to 
fingers of the right hand was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Hepatitis C was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  In this case the initial 
rating decision by the RO occurred before the enactment of 
the VCAA in November 2000.  The Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO rating decision in January 1998, the RO did 
not err in not providing such notice.  Pelegrini at 120; 
VAOPGCPREC 7-2004.  The Court did state that the veteran does 
have the right to VCAA content-complying notice and 
subsequent VA process.

By letter dated in June 2003 and May 2004, the RO advised the 
veteran of the essential elements of the VCAA.  He was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his claim for service 
connection, but that he must provide enough information so 
that VA could request any relevant records.  The veteran was 
advised of the evidence that VA had requested.  He was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  He was advised of the 
type(s) of evidence needed to substantiate his claim for 
service connection.  The May 2004 letter specifically 
informed the veteran to provide any additional evidence that 
he possessed that pertained to his claim.  The June 2003 and 
May 2004 letters therefore collectively provided the notice 
of all four elements that were discussed above.  

Although the timing of the VCAA notice letter did not comply 
with the requirement that notice must precede adjudication, 
the action of the RO, described above, cured the procedural 
defect because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence.  For this reason, the veteran has not been 
prejudiced by the timing of the VCAA notice.

The December 1997 rating decision, February 1998 statement of 
the case (SOC), July and November 1998, April 2001, January 
2004 and March 2005 supplemental statements of the case 
(SSOC's), collectively notified the veteran of the relevant 
laws and regulations and essentially advised him of the 
evidence necessary to substantiate his claim for service 
connection.  The January 2004 SSOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The veteran's service medical records have been obtained and 
incorporated into the claims file. However, parts of the 
veteran's service medical records are missing.  Other than 
minimal dental records, VA has been unable to obtain any such 
records dated prior to August 1979.  According to the U. S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
decision in Hayre v. West, 188 F.3d 1327, 1332 (Fed. Cir. 
1999), in cases where a veteran's service records are missing 
through no fault of his own, VA owes a heightened duty to 
assist in developing these records.

In November 1998 and March 2003, VA made requests to the 
National Personnel Records Center (NPRC) for the veteran's 
service medical records.  An NPRC response in November 1998 
indicates that all available requested records were forwarded 
to the RO.  A March 2003 NPRC response indicates that 
requests had been previously made by RO's in 1983 and 1998.  
The record contains a letter from the Department of the Army 
dated in March 2002, stating that the Army was unable to 
locate any more of the veteran's service medical records.  In 
November 2002, the Board attempted to obtain records from the 
medical facilities of the 3/11 ACR, the unit where the 
veteran alleges he received medical treatment for the claims 
at issue.  This request was returned by the post office with 
a notation that the "APO" had been closed.  

Records and reports from VA health providers have been 
obtained, including, but not limited to, the Fresno 
California VA Medical Center (VAMC).  The veteran was 
afforded a VA examination in October 2004 for the purpose of 
determining the nature and etiology of his claimed hepatitis 
c and residuals of an injury to the fingers of his right 
hand.  The Board therefore finds that VA has satisfied its 
duty to notify (each of the four content requirements) and 
the duty to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 
(2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

Service connection

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercedo-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi,  3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).

The veteran's service medical records for the relevant period 
prior to August 1979 are unavailable and are presumed lost.  
In cases such as these, the VA has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the- doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The Board's analysis of this 
veteran's claims is undertaken with this duty in mind.  

The veteran contends that he severely injured the ring and 
middle finger of his right hand when his fingers were smashed 
while removing a machine gun from a tank in 1977.  He asserts 
that he currently suffers from a disability of these fingers 
as a result of that injury.  Further, he states that he bled 
profusely from this injury and alleges that he received a 
blood transfusion during the medical treatment that 
immediately followed.  He contends that it was from these 
alleged events that he contracted his currently diagnosed 
hepatitis C. 

At the May 2002 hearing, the veteran provided personal sworn 
testimony concerning the alleged injury and blood 
transfusion.  The Board has considered this testimony as 
evidence, not merely as part of his contentions.  See 
Hatlestad v. Derwinksi, 1 Vet. App. 164, 170, 171 (1991).  In 
doing so, the Board has also considered the credibility of 
the testimony in light of all the evidence of record, 
including previous statements made by the veteran.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
settled law that the Board has the authority and duty to 
assess the credibility and probity of evidence in light of 
its own characteristics and relationship to other evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (1997).  

Since service medical records are unavailable prior to August 
1979, the record contains no medical evidence that would be 
contemporaneous to the veteran's alleged injury and 
treatment.  However, the available service medical records 
are completely absent for any mention of these events.  These 
records include an April 1983 separation medical history, 
bearing the veteran's signature, and the associated 
separation medical examination.

The separation medical examination and medical history make 
no mention of an injury to the veteran's fingers.  While the 
veteran reports history of a tonsillectomy and 
hospitalization at the El Centro Community hospital, and the 
medical officer indicates report of the tonsillectomy, 
another injury at a young age, nervousness, and an allergy to 
penicillin, there is no mention of an injury of the veterans' 
fingers, any resulting scars, or any blood transfusions.  

All notations by medical personnel regarding the diagnostic 
history of the veteran's hepatitis C are post service and 
found in VA clinical notes.  The first mention of hepatitis C 
is a January 1996 clinical impression that the veteran 
suffered from hepatitis C and that he claimed to have been 
told in 1993 that he was so infected.  A November 1997 VA 
report of a liver biopsy marks the first clear diagnosis of 
the veteran's hepatitis C.  

This case turns on whether the veteran suffered the alleged 
injury and was exposed to risk factors for hepatitis C 
inservice, specifically the alleged blood transfusion.  The 
only evidence to support the occurrence of these events are 
the veteran's  statements to that effect and the written 
statement dated in January 1999 from L.S. who claims to have 
served with the veteran.  

L.S. states that he was present when the veteran injured his 
hand and he saw that the veteran's hand was "gushing 
blood."  He further states that the tank commander drove the 
veteran to the medical facility and that the veteran had to 
have a blood transfusion, he does not state that he 
accompanied the veteran to the medical facility or that he 
observed the blood transfusion.  L.S. says that either the 
veteran or another fellow serviceman reported that the 
veteran had found out that he had hepatitis C when he went in 
for a check up.  Certainly, L.S. is competent to report that 
on which he has personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  By his own statement, L.S. has 
personal knowledge of only the actual event that caused the 
veteran's injury and the appearance of the veteran's hand.  
L.S. did not observe any medical treatment of the veteran, 
let alone a blood transfusion, therefore L.S. is not 
competent to provide evidence as to these matters.

With regard to the occurrence of the alleged injury, the 
Board affords greater weight to the absence of any mention of 
the injury in the 1983 separation examination and history 
than to L.S.'s 1999 statement.  The 1983 history was provided 
by the veteran and does not lack detail as far as past 
operations, even providing a treating physician's name and 
the name of a hospital where the veteran had received medical 
care.  Furthermore, the examination included evaluation as to 
both the skin and identifying marks, including scars.  The 
examination report shows that the veteran was normal, in this 
respect, and is absent for notation of any scars.  
Furthermore, the 1983 report was made more contemporaneous to 
the claimed injury than L.S.'s 1999 report.  See Curry v. 
Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has 
greater probative value than history as reported by the 
veteran).  

The Board now turns to assessing the credibility and weight 
to be assigned to the veteran's testimony in light of all the 
evidence of record.  

Although the record contains no mention of hepatitis until 
later, a history of drug abuse by the veteran is detailed in 
an unrelated January 1997 VA mental health clinic notation.  
This notation indicates that he had a history of cocaine and 
methamphetamine abuse, including one intravenous use of 
methamphetamine.  Since, a November 2004 VA medical opinion, 
detailed below, finds the veteran's drug use as the likely 
cause of his hepatitis C, the Board finds the veteran's 
admission of his drug use to be significant. 

An April 1997 VA gastroenterology clinical note refers to the 
veteran's hepatitis C and other medical history.  The note 
states that the veteran refused to answer questions regarding 
intravenous drug abuse and, importantly, the report states 
that the he "denies transfusion".  

The veteran provides a detailed description of his inservice 
injury and medical treatment in a 3 page letter received in 
December 1997.  He states that he was taken to the hospital 
following the injury, his fingers hypodermically 
anesthetized, the bones set, the fingers sutured "inside and 
out", the fingers splinted, and that he was told that he 
would have some infection but there was nothing that he or 
the medical personnel could do about it.  The veteran states 
that the prevalence of rampant drug use at his duty station 
likely resulted in the presence of a chronic strain of 
hepatitis C and the mode of transmission of his hepatitis c 
infection was contact with the metal of the machine gun upon 
which he was injured.  He also states that, in a later 
incident, he was hit in the head with a dustpan and that he 
bled from that injury.  He opines that this incident may have 
"deepened the amount of chronic hepatitis C in my system."  

The Board does not base its decision or analysis on the 
veteran's opinion as to etiology of his hepatitis c, because 
the veteran, as a layperson, is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)  Rather, the 
Board finds the veteran's account to cast considerable doubt 
as to the credibility of his testimony.  Given the detailed 
nature of his letter, the alleged blood transfusion is 
conspicuous by its absence.  

In his notice of disagreement received in January 1998, the 
veteran again addresses the events to which he attributes the 
cause of his claimed disabilities.  In this communication he 
states:  "The machine gun that injured my fingers was dirty 
and rusty and consequently could have been the catalyst for 
my hepatitis."  Again, the significance of his statement 
lies not in his opinion as to the etiology of his hepatitis 
C, but in the omission of any mention of a blood transfusion 
at this early stage in the development of his claim.  

A September 1998 statement by the veteran marks the first 
mention of the alleged blood transfusion.  As discussed 
above, this occurred after two communications concerning his 
injury and his denial of ever having received a blood 
transfusion.

In October 2004 the veteran underwent a VA examination by a 
board certified internal medicine physician (internist) to 
determine the etiology of his hepatitis C.  Initially, the 
veteran's claims folder was not available for the internist's 
review.  At that time, the internist's opined that the 
veteran had contracted hepatitis C in service.  The stated 
rationale for this opinion was the veteran's assertion that 
he had received a blood transfusion in service.  However, the 
claims folder was subsequently made available to the 
internist and, after review of the claims folder, he issued a 
November 2004 addendum to his opinion.  In this addendum, the 
internist stated his opinion and rationale as follows:  
"...review of claimant's C-file and pertinent medical records 
seems to show some significant discrepancy in claimant's 
history and previous documented medical history.  Without a 
documented transfusion around 1977 and with his history of 
polysubstance abuse, there is a much higher likelihood that 
claimant picked up hepatitis C at a later date after he left 
the service."  Because this opinion was based on review of 
the claims folder and contains a well reasoned rationale, the 
Board finds it highly probative as to the etiology of the 
veteran's hepatitis C.

Additionally, another VA physician has opined that the 
veteran's account of a blood transfusion is not consistent 
with medical practice.  As discussed below, in October 2004 
the veteran separately underwent a VA orthopedic evaluation 
of residuals of the alleged injury to his fingers.  Based 
upon medical practice, that examining physician (orthopedist 
hereinafter) found the veteran's report of a blood 
transfusion to be less than credible, stating that even 
complete amputation of two digits would not generally lead to 
the type of blood loss that would require a blood 
transfusion.  
The Board notes that the October 2004 orthopedic examination 
of the veteran's fingers of the right hand also lends no real 
support of the veteran's assertions.  This examination 
yielded the following results:  X rays of the fingers of the 
right hand were normal, with no visible deformity or 
degenerative changes.  Examination of the hand revealed all 
fingertips would touch the palmer creases; the fingers extend 
fully, at least within 5 or 10 degrees; no significant 
difference between the left and right sides with regard to 
flexibility; stability of the individual joints unrestricted 
and normal with no unusual enlargement or crepitation.  There 
was no sign of finger atrophy.  Sensation appeared intact 
throughout  

The orthopedist stated that there was no evidence that the 
veteran's fingers had ever been fractured.  He did note the 
presence of small scars on the radial side of the ring finger 
and the ulnar side of the middle finger, all distal to the 
distal joint.  He opined that there had been some laceration 
injury to the ring and middle fingers of the right hand.  The 
orthopedist stated that there was no posttraumatic arthritis 
or any deformity of the bones to suggest long term residuals, 
other than soft tissue.  

The Board is aware that the orthopedist found the presence of 
these scars to lend credibility to the veteran's account of 
an inservice injury.  However, the Board has a duty to 
analyze the credibility and probative value of the evidence 
of record. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  In doing so, the Board does not find the mere 
presence of scars, first objectively noted over 20 years 
after separation from service, to be probative of an 
inservice injury as opposed to an injury after separation.  
This finding is bolstered by the absence of any mention of 
scars on the veteran's separation medical examination report. 

In summary, the Board finds the veteran's account of his 
alleged inservice injury and blood transfusion to lack 
credibility.  He made no mention of these alleged events in 
his 1983 separation medical history.  His account at that 
time is not only more contemporaneous to the alleged events, 
it was made at a time before a perceived interest on his part 
was demonstrated.  His more recent accounts, including his 
testimony, all occurred after he became an interested party, 
a fact that the Board may consider in assessing his 
credibility.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).  
Likewise, his earliest accounts subsequent to the filing of 
his claim make no mention of any blood transfusion.  
Furthermore, in April 1997, prior to his report of the 
transfusion, he actually denied ever receiving a blood 
transfusion.  In short, the veteran's account of his service 
becomes more favorable to his interests with the passage of 
time.  

Thus, in weighing the evidence, the Board affords little 
probative value to the 1999 report of L.S. and the post-
service accounts of the veteran, including his testimony at 
the 2002 hearing.  In contrast, considerable weight is 
afforded the 1983 separation medical examination and history 
report and the October and November 2004 opinions of the two 
VA examining physicians.  Therefore, as the preponderance of 
the evidence is against a finding of a nexus between the 
veteran's service and his claimed disabilities, his claims 
for service connection for hepatitis c and residuals of an 
injury of the fingers of his right hand must fail.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims of service connection for hepatitis C and residuals of 
fractures of the fingers of the right hand and that, 
therefore, the provisions of § 5107(b) are not applicable.


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


